      Case: 1:19-cv-05667 Document #: 1 Filed: 08/22/19 Page 1 of 19 PageID #:1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

LONZA LTD. and LONZA BIOLOGICS INC.,
                                                        Case No. 19-cv-05667
                        Plaintiffs,
                                                        JURY TRIAL DEMANDED
       v.

SHELFCBDISOLATECRYSTALS.COM
D/B/A LONZA BIOLOGICS INC.,

                        Defendant.


                                          COMPLAINT

       Plaintiffs Lonza Ltd. and Lonza Biologics Inc. (“Lonza” or “Plaintiffs”) hereby bring the

present action against shelfcbdisolatecrystals.com d/b/a Lonza Biologics Inc. (“Defendant”) and

allege as follows:

                              I.      JURISDICTION AND VENUE

       1.      This Court has original subject matter jurisdiction over the claims in this action

pursuant to the provisions of the Lanham Act, 15 U.S.C. § 1051, et seq., 28 U.S.C. § 1338(a)-(b)

and 28 U.S.C. § 1331. This Court has jurisdiction over the claims in this action that arise under

the laws of the State of Illinois pursuant to 28 U.S.C. § 1367(a), because the state law claims are

so related to the federal claims that they form part of the same case or controversy and derive from

a common nucleus of operative facts.

       2.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391, and this Court may

properly exercise personal jurisdiction over Defendant since Defendant directly targets business

activities toward consumers in the United States, including Illinois, through at least the fully

interactive, commercial website at shelfcbdisolatecrystals.com.        Specifically, Defendant is
      Case: 1:19-cv-05667 Document #: 1 Filed: 08/22/19 Page 2 of 19 PageID #:1




soliciting business with Illinois residents by operating one or more commercial, interactive

websites through which Illinois residents can purchase products using counterfeit versions of

Lonza’s trademarks. Defendant has targeted sales from Illinois residents by operating a website

that offers shipping to the United States, including Illinois, and has offered for sale products using

counterfeit versions of Lonza’s federally registered trademarks to residents of Illinois. Defendant

is committing tortious acts in Illinois, is engaging in interstate commerce, and has wrongfully

caused Lonza substantial injury in the State of Illinois.

                                     II.      INTRODUCTION

       3.       This action has been filed by Lonza to combat Defendant’s trading upon Lonza’s

reputation and goodwill by offering for sale and/or selling unauthorized and unlicensed products,

including various CBD products, using Lonza’s federally registered trademarks (the “Infringing

Products”). Lonza is forced to file this action to combat Defendant’s infringement of its registered

trademarks, as well as to protect unknowing consumers from purchasing Infringing Products over

the Internet.   Lonza has been and continues to be irreparably damaged through consumer

confusion, dilution, and tarnishment of its valuable trademarks as a result of Defendant’s actions,

and seeks injunctive and monetary relief.

                                       III.    THE PARTIES

Plaintiffs

       4.       Lonza Ltd. and Lonza Biologics Inc. are wholly owned and/or fully controlled

subsidiaries of Lonza Group Ltd., a Swiss corporation having a principal place of business at

Muenchensteinerstrasse 38, CH-4002 Basel, Switzerland.

       5.       Lonza is one of the world’s leading suppliers to the pharmaceutical and biotech

market, with revenues of over US$ 2 billion in 2018 in the United States alone. Products sold



                                                  2
      Case: 1:19-cv-05667 Document #: 1 Filed: 08/22/19 Page 3 of 19 PageID #:1




under the Lonza brand include pharmaceutical and medicinal preparations, various chemical

substances, and many other goods and services (collectively, the “Lonza Products”).

       6.       At least as early as 1955, Lonza adopted the LONZA mark and has continuously

sold products in the United States under the LONZA and other trademarks (collectively, the

“Lonza Trademarks”). As a result of this long-standing use, the Lonza Trademarks have amassed

strong common law trademark rights. Lonza’s use of the Lonza Trademarks has also built

substantial goodwill in and to the Lonza Trademarks. The Lonza Trademarks are famous marks

and constitute a valuable asset of Lonza.

       7.       Several of the Lonza Trademarks are registered with the United States Patent and

Trademark Office, a non-exclusive list of which is included below:

 Registration
                       Trademark                             Good and Services
  Number
                                            For: Adhesive substances used in industry; inorganic
                                            and organic salts; acids; bases; saturated and
                                            unsaturated aliphatic hydrocarbons; paraffines;
                                            aromatic hydrocarbons; organic oxygen compounds
                                            such as monovalent and multivalent alcoholates,
                                            esters, ketones, aldehydes, ethers, carboxylic acids,
                                            anhydrides, hydroxyacids, keto compounds,
                                            halogenated fatty acids, organic nitrogen compounds,
                                            nitriles, amines, amides, nitro compounds, cyclic
                                            compounds, heterocyclic compounds, and
   0,956,300             LONZA              compounds containing heteroatoms, organo metallic
                                            compounds, inorganic compounds, carbides, nitrides,
                                            oxides, silicides, borides, phosphates, phosphines,
                                            silicates, inorganic products containing halogen and
                                            sulphur; inorganic starting, intermediate, or auxiliary
                                            products for chemical and ceramic purposes;
                                            industrial gases; catalysts; solvents; dyes for textile
                                            fabrics; disinfectants; preparations for killing weeds
                                            and destroying vermin; insecticides; pesticides;
                                            fungicides; bactericides; germicides; extinguishing
                                            compositions; tanning substances; bleaching

                                                 3
  Case: 1:19-cv-05667 Document #: 1 Filed: 08/22/19 Page 4 of 19 PageID #:1




                                 preparations; emulsifying agents for use in industry;
                                 textile and finishing dressing preparations; and
                                 synthetic organic surface active purifying and
                                 wetting agents; chemical substances for preserving
                                 foodstuffs in Class 001.

                                 For: Paints, varnishes, enamels, lacquers, distempers,
                                 and priming preparations in Class 002.

                                 For: Industrial oils and greases, lubricants, fuels,
                                 candles, and tapers in Class 004.

                                 For: Pharmaceutical and medicinal preparations and
                                 antiseptics for human and veterinary use in Class
                                 005.
                                 For: Computer software that provides web-based
                                 access to manufacturing operations and testing data
                                 through a portal interface all focused on automation,
                                 namely, environmental monitoring, utility testing,
                                 and product testing; computer hardware and software
                                 systems for data capture, collection, labeling and
                                 testing in the field of life sciences; data processors
                                 and computers; computer peripherals; computer
                                 programs and software recorded on data media
                                 designed for use in controlling of scientific apparatus
                                 and instruments for the transfer of biological
                                 molecules into living cells, integration of foreign
4,483,125        LONZA           nucleic acids into the genome of living cells and
                                 transient production of proteins; computer software
                                 and hardware for mobile collection of sample and
                                 testing data in the pharmaceutical, food safety,
                                 environmental, forensics, and consumer products
                                 industries; computer software for providing an on-
                                 line database in the field of transaction processing to
                                 upload transactional data, provide statistical analysis,
                                 and produce notifications and reports in Class 009.

                                 For: Business consulting, management, planning and
                                 supervision; business management consulting and
                                 advisory services, business management and


                                       4
  Case: 1:19-cv-05667 Document #: 1 Filed: 08/22/19 Page 5 of 19 PageID #:1




                                 enterprise organization consultancy; business
                                 strategic planning services, providing business
                                 management information in connection with
                                 consulting and advisory services in the field of
                                 strategic planning; development of marketing
                                 strategies and concepts; business management
                                 consultancy as well as development of processes for
                                 the analysis and the implementation of strategy plans
                                 and management projects; consultation services,
                                 namely, creative and strategic consultation regarding
                                 development and production of marketing campaigns
                                 for others; marketing plan development; planning,
                                 design, development, maintenance, tracking and
                                 reporting of online marketing activities for others;
                                 project management services for others for business
                                 purposes; business consultation services, namely,
                                 administrative process improvement in Class 035.

                                 For: Pharmaceutical drug development services;
                                 pharmaceutical research and development; scientific
                                 laboratory services; scientific and technological
                                 services, namely, biological research and analysis;
                                 research and research services in the field of the
                                 transfer of biological molecules into living cells,
                                 integration of foreign nucleic acids into the genome
                                 of living cells and transient expression of proteins;
                                 scientific research services for others in the field of
                                 biochemistry; design and development of computer
                                 hardware and software; development and research of
                                 new products for others; product development for
                                 others; product development consultation; product
                                 research and development; information technology
                                 consulting services; computer software consulting;
                                 consulting services in the fields of selection,
                                 implementation and use of computer hardware and
                                 software systems for others in Class 042.
                                 For: Custom production and processing of chemicals,
                                 ingredients for pharmaceuticals, and cells for
4,922,144        LONZA
                                 research and scientific purposes for others;
                                 Manufacture of bacteriological cultures, buffer


                                      5
  Case: 1:19-cv-05667 Document #: 1 Filed: 08/22/19 Page 6 of 19 PageID #:1




                                 solution, and reagents to the order and specification
                                 of others in Class 040.

                                 For: Providing instruction in the manufacture of
                                 pharmaceuticals, cell cultures, and life science
                                 research; educational services, namely, provided
                                 classes, seminars, and workshops in the field of the
                                 manufacture of pharmaceuticals, cell cultures, and
                                 life science research; Arranging, conducting and
                                 organization of seminars in the field of the
                                 manufacture of pharmaceuticals, cell cultures, and
                                 life science research; Providing non-downloadable
                                 electronic publications in the nature of articles in the
                                 field of the manufacture of pharmaceuticals, cell
                                 cultures, and life science research; reference libraries
                                 of literature and documentary records in Class 041.

                                 For: Product research and development; scientific
                                 research and development; Research and
                                 development in the field of microorganisms and cells
                                 in Class 042.
                                 For: Chemicals for use in industry and science;
                                 chemicals for use in agriculture, horticulture and
                                 forestry, except fungicides, herbicides, insecticides
                                 and parasiticides; unprocessed artificial resins;
                                 unprocessed plastics; manures; tempering
                                 preparations and soldering chemicals and fluxes;
                                 chemical substances for preserving foodstuffs;
                                 tanning agents for use in the manufacture of leather;
                                 adhesives used in industry; inorganic and organic
4,639,815                        salts, namely, carnitine salts and l-carnitine salts;
                                 acids, namely, protein and nucleic acids for detection
                                 purposes other than for medical and veterinary
                                 purposes, docosahexaenoic acids, omega-3 fatty
                                 acids and derivatives thereof, carboxylic acid,
                                 halogenated fatty acids for industrial, manufacturing,
                                 or chemical use, and hydroxyacids; saturated and
                                 unsaturated aliphatic hydrocarbons; paraffin;
                                 aromatic hydrocarbons; organic oxygen compounds,
                                 namely, monovalent and multivalent alcoholates,


                                      6
Case: 1:19-cv-05667 Document #: 1 Filed: 08/22/19 Page 7 of 19 PageID #:1




                               esters, ketones, aldehydes, ethers, anhydrides, and
                               keto compounds; nitrogen compounds, namely,
                               nitrides, nitriles, amines, and amides; cyclic
                               compounds, namely, heterocyclic compounds and
                               compounds containing heteroatoms; carbides;
                               oxides; silicides; borides; phosphates; phosphines;
                               silicates; inorganic compounds containing halogen
                               and sulphur; catalysts for chemical and biochemical
                               processes; aromatic solvents for industrial and
                               commercial use; fire extinguishing and fire retardant
                               compositions; bleaching preparations for industrial
                               purposes; surface active compounds for general use
                               in the industrial arts, namely, emulsifying agents;
                               wetting agents; chemical compound for use as an
                               antimicrobial agent in the manufacture of household,
                               institutional and industrial cleaners, deodorizers,
                               water based paints and stains, and hydraulic fluids;
                               chemical compounds and additives for use in the
                               manufacture of wood preservatives; chemicals for
                               the treatment of wood, namely, chemicals for the
                               prevention of sap stain; chemical compounds for use
                               in the manufacturing of household and industrial
                               disinfectants and sanitizers; carnitine and its salts and
                               derivates for use in the production of pharmaceutical
                               preparations, dietetic substances and foodstuffs;
                               chemical preparations and reagents for scientific
                               purposes, namely, isolated human and animal cells
                               cryopreserved and in culture for research purposes;
                               diagnostic reagents for biological and pharmaceutical
                               research and chemical reagents for non-medical
                               purposes, namely, the manufacture of pharmaceutical
                               products; endotoxin detection products, namely,
                               assays and reagents for use in pharmaceutical and
                               biotech research; diagnostic reagents for clinical or
                               medical laboratory use; electrophoresis supplies,
                               namely, nucleic acid stains, DNA markers, and
                               loading buffers for non-medical use, electrophoresis
                               gels other than for medical or veterinary purposes;
                               active chemical ingredients for use in the
                               manufacture of personal care products, namely, hair


                                    7
Case: 1:19-cv-05667 Document #: 1 Filed: 08/22/19 Page 8 of 19 PageID #:1




                               and skin moisturizing and conditioning agents;
                               chemicals for the treatment of water and wastewater;
                               water treatment chemicals for use in swimming pools
                               and spas in Class 001.

                               For: Dyes for textile fabrics; paints; varnishes;
                               lacquers; preservatives against rust in the nature of a
                               coating; anti-corrosive and anti-fouling
                               compositions, namely, paints and coatings; anti-
                               corrosive oils; chemical wood preservatives to
                               prevent decay, deterioration, insect damage and rot;
                               wood preservatives; colorants; raw natural resins;
                               wood stains; enamel paints; distempers; priming
                               preparations and base coats, namely, paints; coating
                               preparations having water repellant properties;
                               waterproof paints; coatings for wood as paints in
                               Class 002.

                               For: Antimicrobial preservatives for cosmetics and
                               pharmaceuticals; pharmaceutical and veterinary
                               preparations for the treatment of genetic malfunction
                               in gene therapy, viral and infectious diseases,
                               cardiovascular diseases, lung diseases, neurological
                               diseases, and cancer; sanitary preparations for
                               medical purposes; dietetic food and substances
                               adapted for medical or veterinary use; food for
                               babies; dietary supplements for humans and animals;
                               medical plasters; bandages for dressings; medical
                               dressings; all purpose disinfectants; disinfectants for
                               hygienic and sanitary purposes; multi-purpose
                               disinfectants for household, institutional and
                               industrial use; antimicrobial preservatives for use in
                               the manufacture of cosmetics and toiletries;
                               preparations for destroying vermin; fungicides;
                               herbicides; preparations for killing weeds;
                               insecticides; pesticides; bactericides; germicides;
                               algaecides; preparations for destroying snails and
                               mollusks; cell culture media for medical or clinical
                               use and for scientific research, namely, for
                               cultivating human cells, animal cells, and plant cells;


                                    8
  Case: 1:19-cv-05667 Document #: 1 Filed: 08/22/19 Page 9 of 19 PageID #:1




                                 antitoxic sera; sera and reagents for biological and
                                 pharmaceutical research and for the manufacture of
                                 pharmaceutical products; serum-free cell growth
                                 media for medical or clinical use; cell culture
                                 reagents for medical or clinical use; endotoxin
                                 detection assays and reagents for medical or clinical
                                 use; deodorizers and sanitizers for industrial and
                                 household use; l-carnitine, salts, and derivatives
                                 thereof for pharmaceutical use, namely, for the
                                 treatment or prevention of cardiovascular diseases,
                                 cancer diseases, kidney diseases, diseases and
                                 disorders of fat and glucose metabolism, primary and
                                 secondary l-carnitine deficiency, male infertility,
                                 mental and cognitive diseases, liver diseases, HIV
                                 and AIDS, trauma and sepsis, malnutrition, aging
                                 and bone loss, or as ingredients of pharmaceutical
                                 preparations; l-carnitine, salts and derivatives thereof
                                 as dietetic substances adapted for medical use and
                                 foodstuffs for medical use; dietary supplements and
                                 preparations for treating colds; algaecides,
                                 bactericides and virucides for use in recirculating
                                 water systems, swimming pools and spas; antiseptics
                                 for human and veterinary use in Class 005.
                                 For: Custom manufacturing services for others for
                                 personal care products, hygiene and preservation
                                 products, nutritional products for humans and
                                 animals, pharmaceutical products, agricultural
                                 products, residential and industrial water treatment
                                 products, industrial wood protection products,
                                 industrial coatings, adhesives, sealants, lubricants
5,222,498                        and anticorrosion products, antimicrobial products
                                 for industrial, institutional and household uses, and
                                 chemical and biochemical products for scientific use
                                 in Class 040.

                                 For: Product research and development; scientific
                                 research and development; research and development
                                 in the field of microorganisms and cells in Class 042.




                                      9
     Case: 1:19-cv-05667 Document #: 1 Filed: 08/22/19 Page 10 of 19 PageID #:1




       8.      The above U.S. registrations for the Lonza Trademarks are valid, subsisting, in full

force and effect, and some are incontestable pursuant to 15 U.S.C. § 1065. The registrations for

the Lonza Trademarks constitute prima facie evidence of their validity and of Lonza’s exclusive

right to use the Lonza Trademarks pursuant to 15 U.S.C. § 1057(b). The Lonza Trademarks have

been used exclusively and continuously in the United States by Lonza, some since at least as early

as 1955, and have never been abandoned.          True and correct copies of the United States

Registration Certificates for the above-listed Lonza Trademarks are attached hereto as Exhibit 1.

       9.      The Lonza Trademarks are exclusive to Lonza, and are displayed extensively on

Lonza Products and in Lonza’s marketing and promotional materials. Typically, at least one of

the Lonza Trademarks are included on Lonza Products. Lonza Products have been extensively

promoted and advertised at great expense. In fact, Lonza has expended significant resources

annually in advertising, promoting and marketing featuring the Lonza Trademarks. Because of

these and other factors, the Lonza name and the Lonza Trademarks have become famous

throughout the United States.

       10.     The Lonza Trademarks are distinctive when applied to the Lonza Products,

signifying to the purchaser that the products come from Lonza and are manufactured to Lonza’s

quality standards. The Lonza Trademarks have achieved fame and recognition in the relevant

markets, which has only added to the inherent distinctiveness of the marks. As such, the goodwill

associated with the Lonza Trademarks is of incalculable and inestimable value to Lonza.

       11.     Lonza has expended substantial time, money, and other resources in developing,

advertising and otherwise promoting the Lonza Trademarks. As a result, products bearing the

Lonza Trademarks are widely recognized and exclusively associated by consumers, the public,

and the trade as being high-quality products sourced from Lonza.



                                                10
     Case: 1:19-cv-05667 Document #: 1 Filed: 08/22/19 Page 11 of 19 PageID #:1




        The Defendant

        12.     Defendant conducts business throughout the United States, including within the

State of Illinois and this Judicial District, through at least the operation of the fully interactive,

commercial website at shelfcbdisolatecrystals.com. Defendant targets the United States, including

Illinois residents, and has offered to sell, Infringing Products to consumers within the state of

Illinois through the website at shelfcbdisolatecrystals.com.

                         IV.   DEFENDANT’S UNLAWFUL CONDUCT

        13.     Defendant operates a fully interactive, commercial website located at

shelfcbdisolatecrystals.com.

        14.     Defendant is engaged in designing, manufacturing, advertising, promoting,

distributing, selling, and/or offering for sale products on its website at shelfcbdisolatecrystals.com

bearing at least one logo, source-identifying indicia and design elements, that are studied

imitations, infringements, and/or counterfeits of Plaintiffs’ Lonza Trademarks (previously defined

as the “Infringing Products”).

        15.     Plaintiffs’ investigator visited Defendant’s website at shelfcbdisolatecrystals.com

and attempted to purchase Infringing Products.

        16.     The Infringing Products were offered for sale to Plaintiffs’ investigator and offered

to ship to the State of Illinois.

        17.     A comparison of the Lonza Trademarks to Defendant’s website at

shelfcbdisolatecrystals.com selling and/or offering for sale Infringing Products exemplifies

Defendant’s infringement of U.S. Trademark Registration No. 0,956,300 for the “LONZA” word

mark owned by Lonza, U.S. Trademark Registration No. 4,483,125 for the “LONZA” word mark

owned by Lonza, U.S. Trademark Registration No. 4,922,144 for the “LONZA” word mark owned



                                                 11
     Case: 1:19-cv-05667 Document #: 1 Filed: 08/22/19 Page 12 of 19 PageID #:1




by Lonza, U.S. Trademark Registration No. 4,639,815 for a stylized “LONZA” design mark

owned by Lonza, and U.S. Trademark Registration No. 5,222,498 for a stylized “LONZA” design

mark owned by Lonza. True and correct copies of screenshot printouts showing Defendant’s fully

interactive commercial website located at shelfcbdisolatecrystals.com are attached as Exhibit 2.

        Lonza Trademarks               Defendant’s Infringement of the Lonza Trademarks




             LONZA
 (Reg. Nos. 0,956,300; 4,483,125;
            4,922,144)




                                               12
     Case: 1:19-cv-05667 Document #: 1 Filed: 08/22/19 Page 13 of 19 PageID #:1




 (Reg. Nos. 4,639,815; 5,222,498)




       18.     Upon information and belief, Defendant is well aware of the extraordinary fame

and strength of the Lonza Trademarks and the goodwill associated therewith. In fact, the photo of

the facility on Defendant’s website is a genuine facility of Plaintiffs, located at 2228 Allen Dr.,

Salisbury, MD 21801, USA.

       19.     Defendant, without any authorization, license, or other permission from Lonza, has

used the Lonza Trademarks in connection with the advertisement, distribution, offering for sale of



                                                13
      Case: 1:19-cv-05667 Document #: 1 Filed: 08/22/19 Page 14 of 19 PageID #:1




the Infringing Products into the United States and Illinois over the Internet. Further, Defendant

has actually advertised on its website that it is selling the Infringing Products on behalf of Lonza.

        20.    Defendant’s use of infringements and/or counterfeits of the Lonza Trademarks in

the advertisement, distribution, offering for sale of the Infringing Products was willful.

        21.    Defendant’s willful use of infringements and/or counterfeits of the Lonza

Trademarks in connection with the advertisement, distribution, offering for sale of the Infringing

Products, including offering for sale of Infringing Products into Illinois, is likely to cause and has

caused confusion, mistake, and deception by and among consumers and is irreparably harming

Plaintiffs.

                            COUNT I
     TRADEMARK INFRINGEMENT AND COUNTERFEITING (15 U.S.C. § 1114)

        22.    Lonza hereby re-alleges and incorporates by reference the allegations set forth in

the preceding paragraphs.

        23.    This is a trademark infringement action against Defendant based on Defendant’s

unauthorized use in commerce of counterfeit imitations of the federally registered Lonza

Trademarks in connection with the offering for sale, distribution, and/or advertising of infringing

goods. The Lonza Trademarks are highly distinctive marks. Consumers have come to expect the

highest quality from Lonza Products offered, sold or marketed under the Lonza Trademarks.

        24.    Defendant has offered to sell, marketed, distributed and/or advertised, and is still

offering to sell, marketing, distributing and/or advertising products using counterfeit reproductions

of the Lonza Trademarks without Lonza’s permission.

        25.    Lonza is the exclusive owner of the Lonza Trademarks. Lonza’s United States

Registrations for the Lonza Trademarks (Exhibit 1) are in full force and effect. Upon information

and belief, Defendant has knowledge of Lonza’s rights in the Lonza Trademarks, and is willfully

                                                 14
     Case: 1:19-cv-05667 Document #: 1 Filed: 08/22/19 Page 15 of 19 PageID #:1




infringing and intentionally using counterfeits of the Lonza Trademarks. Defendant’s willful,

intentional, and unauthorized use of the Lonza Trademarks is likely to cause and is causing

confusion, mistake, and deception as to the origin and quality of the Infringing Products among

consumers.

       26.     Defendant’s activities constitute willful trademark infringement and counterfeiting

under Section 32 of the Lanham Act, 15 U.S.C. § 1114.

       27.     Lonza has no adequate remedy at law, and if Defendant’s actions are not enjoined,

Lonza will continue to suffer irreparable harm to its reputation and the goodwill of its well-known

Lonza Trademarks.

       28.     The injuries and damages sustained by Lonza have been directly and proximately

caused by Defendant’s wrongful reproduction, use, advertisement, promotion, offering to sell,

and/or sale of Infringing Products.

                                  COUNT II
                 FALSE DESIGNATION OF ORIGIN (15 U.S.C. § 1125(a))

       29.     Lonza hereby re-alleges and incorporates by reference the allegations set forth in

the preceding paragraphs.

       30.     Defendant’s promotion, marketing, offering for sale of Infringing Products has

created and is creating a likelihood of confusion, mistake, and deception among consumers as to

the affiliation, connection, or association with Lonza or the origin, sponsorship, or approval of

Defendant’s Infringing Products by Lonza.

       31.     By using the Lonza Trademarks in connection with the offering for sale,

distribution, and/or advertising of the Infringing Products, Defendant creates a false designation

of origin and a misleading representation of fact as to the origin and sponsorship of the Infringing

Products.

                                                15
     Case: 1:19-cv-05667 Document #: 1 Filed: 08/22/19 Page 16 of 19 PageID #:1




       32.     Defendant’s false designation of origin and misrepresentation of fact as to the origin

and/or sponsorship of the Infringing Products to consumers involves the use of counterfeit marks

and is a willful violation of Section 43 of the Lanham Act, 15 U.S.C. § 1125.

       33.     Lonza has no adequate remedy at law and, if Defendant’s actions are not enjoined,

Lonza will continue to suffer irreparable harm to its reputation and the goodwill of its Lonza brand.

                                COUNT III
    VIOLATION OF ILLINOIS UNIFORM DECEPTIVE TRADE PRACTICES ACT
                          (815 ILCS § 510, et seq.)

       34.     Lonza hereby re-alleges and incorporates by reference the allegations set forth in

the preceding paragraphs.

       35.     Defendant has engaged in acts violating Illinois law, including, but not limited to,

passing off its Infringing Products as those of Lonza; causing a likelihood of confusion and/or

misunderstanding as to the source of its goods; causing a likelihood of confusion and/or

misunderstanding as to an affiliation, connection, or association with genuine Lonza Products;

representing that its Infringing Products have Lonza’s approval when they do not; and other

conduct which creates a likelihood of confusion or misunderstanding among consumers.

       36.     The foregoing Defendant’s acts constitute a willful violation of the Illinois Uniform

Deceptive Trade Practices Act, 815 ILCS § 510, et seq.

       37.     Lonza has no adequate remedy at law, and Defendant’s conduct has caused Lonza

to suffer damage to its reputation and goodwill. Unless enjoined by the Court, Lonza will suffer

future irreparable harm as a direct result of Defendant’s unlawful activities.




                                                 16
     Case: 1:19-cv-05667 Document #: 1 Filed: 08/22/19 Page 17 of 19 PageID #:1




                                    PRAYER FOR RELIEF

WHEREFORE, Lonza prays for judgment against Defendant as follows:

1) That Defendant, its affiliates, officers, agents, servants, employees, attorneys, confederates,

   and all persons acting for, with, by, through, under, or in active concert with it be temporarily,

   preliminarily, and permanently enjoined and restrained from:

       a. using the Lonza Trademarks or any reproductions, counterfeit copies or colorable

           imitations thereof in any manner in connection with the distribution, marketing,

           advertising, offering for sale, or sale of any product that is not a genuine Lonza Product

           or is not authorized by Lonza to be sold in connection with the Lonza Trademarks;

       b. passing off, inducing, or enabling others to sell or pass off any product as a genuine

           Lonza Product or any other product produced by Lonza, that is not Lonza’s or not

           produced under the authorization, control, or supervision of Lonza and approved by

           Lonza for sale under the Lonza Trademarks;

       c. committing any acts calculated to cause consumers to believe that Defendant’s

           Infringing Products are those sold under the authorization, control or supervision of

           Lonza, or are sponsored by, approved by, or otherwise connected with Lonza; and

       d. further infringing the Lonza Trademarks and damaging Lonza’s goodwill;

2) Entry of an Order that, at Plaintiffs’ choosing, the registrant of Defendant’s website at

   shelfcbdisolatecrystals.com shall be changed from the current registrant to Plaintiffs, and that

   the domain name registry for Defendant’s website at shelfcbdisolatecrystals.com, including,

   but not limited to, VeriSign, Inc., Neustar, Inc., Afilias Limited, CentralNic, Nominet, and the

   Public Interest Registry, shall unlock and change the registrar of record for Defendant’s

   website at shelfcbdisolatecrystals.com to a registrar of Plaintiffs’ selection, and that the domain



                                                 17
     Case: 1:19-cv-05667 Document #: 1 Filed: 08/22/19 Page 18 of 19 PageID #:1




   name registrars, including, but not limited to, GoDaddy Operating Company, LLC

   (“GoDaddy”), Name.com, PDR LTD. d/b/a PublicDomainRegistry.com (“PDR”), and

   Namecheap Inc. (“Namecheap”), shall take any steps necessary to transfer Defendant’s website

   at shelfcbdisolatecrystals.com to a registrar account of Plaintiffs’ selection; or that the same

   domain name registry shall disable Defendant’s website at shelfcbdisolatecrystals.com and

   make them inactive and untransferable;

3) Entry of an Order that, upon Plaintiffs’ request, those in privity with Defendant and those with

   notice of the injunction, including, without limitation, any web hosts, sponsored search engine

   or ad-word providers, credit cards, banks, merchant account providers, third party processors

   and other payment processing service providers, Internet search engines such as Google, Bing

   and Yahoo, and domain name registrars, including, but not limited to, GoDaddy, Name.com,

   PDR, and Namecheap, (collectively, the “Third Party Providers”) shall:

       a. disable and cease providing services being used by Defendant, currently or in the

           future, to engage in the sale of goods using the Lonza Trademarks;

       b. disable and cease displaying any advertisements used by or associated with Defendant

           in connection with the sale of counterfeit and infringing goods using the Lonza

           Trademarks; and

       c. take    all   steps   necessary   to   prevent   links   to   Defendant’s    website    at

           shelfcbdisolatecrystals.com from displaying in search results, including, but not limited

           to, removing links to Defendant’s website at shelfcbdisolatecrystals.com from any

           search index;

4) That Defendant account for and pay to Lonza all profits realized by Defendant by reason of

   Defendant’s unlawful acts herein alleged, and that the amount of damages for infringement of



                                                 18
     Case: 1:19-cv-05667 Document #: 1 Filed: 08/22/19 Page 19 of 19 PageID #:1




   the Lonza Trademarks be increased by a sum not exceeding three times the amount thereof as

   provided by 15 U.S.C. § 1117;

5) That Lonza be awarded statutory damages for willful trademark counterfeiting pursuant to 15

   U.S.C. § 1117(c)(2) of two million dollars ($2,000,000) for each and every use of the Lonza

   Trademarks;

6) That Lonza be awarded its reasonable attorneys’ fees and costs; and

7) Award any and all other relief that this Court deems just and proper.


                                        JURY DEMAND

Pursuant to Fed. R. Civ. P. 38, Lonza hereby demands a trial by jury as to all issues so triable.



Dated this 22nd day of August 2019.           Respectfully submitted,


                                              /s Lawrence J. Crain______
                                              Lawrence J. Crain
                                              Jake M. Christensen
                                              Greer, Burns & Crain, Ltd.
                                              300 South Wacker Drive, Suite 2500
                                              Chicago, Illinois 60606
                                              312.360.0080
                                              312.360.9315 (facsimile)
                                              lcrain@gbc.law
                                              jchristensen@gbc.law

                                              Counsel for Plaintiffs Lonza Ltd. and Lonza
                                              Biologics Inc.




                                                 19
